Citation Nr: 1206444	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  08-12 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This case was remanded by the Board in August 2011 for additional development to include obtaining any outstanding private and VA treatment records, and to conduct an additional VA medical examination with solicitation of medical opinions, and to readjudicate the appeal.  The claim had previously been remanded in August 2010, for similar development.   

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

The August 2011 Board Remand directed that a VA audiology examination be conducted to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  A previous VA examination was conducted in September 2010.  A review of that examination report revealed that it was inadequate for appellate purposes as the Veteran apparently did not cooperate with the examiner and audiometric testing could not be accomplished.  A VA examination was performed in August 2011 in accordance with the August 2011 Board Remand.  Unfortunately, a review of that examination report reveals that it too was inadequate for appellate purposes as the examiner used an examination checklist to report his findings, and apparently checked off contradicting check off boxes.   

The Board finds that the claims must be returned to the VA examiner who conducted the August 2011 VA examination for review and correction of his examination report.   Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete and accurate record upon which to decide the claims so that the Veteran is afforded every possible consideration.
In this case the examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not (less than 50/50 probability) caused by or as a result of acoustic trauma in service.  He noted that audiograms in September 1964, May 1968, and July 1968 revealed normal hearing.  A review of the discharge audiogram revealed no significant decrease in hearing level during service.  The Veteran's hearing was normal upon entrance and at separation from service.  

The examiner summarized by checking off boxes on an examination worksheet, which as noted above contradicted each other.  As to etiology of hearing loss, the checklist stated that:

If present is the Veteran's hearing loss at least as likely as not (50% probability or greater) caused by or a result of an event in military service?  

The examiner checked the NO box.  The rationale was that the claims file was reviewed and hearing loss was less likely as not (less than 50% probability) caused by or as a result of acoustic trauma in service.

As to the etiology of tinnitus the examiner checked the box which stated that:

The Veteran had a diagnosis of clinical hearing loss and his or her tinnitus is at least as likely as not (50% probability or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss."

Under rationale he checked the box that stated:

At least as likely as not (50% probability or greater) caused by or a result of military noise exposure.  

However, he then wrote that there was no evidence of complaints of tinnitus during active service.  Further, he noted that tinnitus was not clinically present and therefore was less likely as not caused by or as a result of acoustic trauma in service.  
A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As the August 2011 VA examination did not obtain the information requested, the appeal must be returned to the RO so that another examination can be conducted.

Accordingly, the appeal is REMANDED for the following actions:

1.  The RO/AMC should returned the Veteran's claims file and a copy of this remand to the VA examiner who conducted the August 2011 VA audiological examination to review his records and provide an amended VA examination report.  The examiner should offer an amended opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that bilateral hearing loss disability is causally related to the Veteran's active duty service, including presumed noise exposure during service.  The examiner should also offer an amended opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any tinnitus is causally related to the Veteran's active duty service.  All opinions and conclusions expressed must be supported by a complete rationale in a written report.  In writing his or her report, the examiner should note having reviewed the claims file, to include all related service treatment records. 

If the August 2011 VA examiner is not available, then the Veteran should be afforded a new VA examination.  If possible, this examination should be conducted by an examiner other than the examiners who conducted the Veteran's previous VA examinations in December 2006 and September 2010.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All audiological findings, including speech recognition scores using the Maryland CNC Test, should be reported.  If current hearing loss is shown, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such hearing loss disability is causally related to the Veteran's active duty service, including presumed noise exposure during service.  The examiner should note that noise exposure during service is to be presumed.  The examiner should also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any tinnitus is causally related to the Veteran's active duty service.  All opinions and conclusions expressed must be supported by a complete rationale in a written report.  In writing his or her report, the examiner should note having reviewed the claims file, to include all related service treatment records. 

2.  Notify the Veteran that he must report for the examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  The RO/AMC must review the amended examination report, or new examination report, to ensure that it is compliant with the above instructions.  If any deficiencies are found, implement corrective procedures at once.  Compliance by the RO is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

